PER CURIAM.
Because American Express properly accelerated the defendant’s outstanding balance by filing suit while she was admittedly in default, see Delandro v. America’s Mortgage Servicing, Inc., 674 So.2d 184, 186 (Fla. 3d DCA 1996); Pici v. First Union Nat’l Bank of Fla., 621 So.2d 732, 733 (Fla. 2d DCA 1993), review denied, 629 So.2d 132 (Fla.1993); Parise v. Citizens Nat’l Bank, 438 So.2d 1020, 1022 (Fla. 5th DCA 1983); Cent. Home Trust Co. of Elizabeth v. Lippincott, 392 So.2d 931, 933 (Fla. 5th DCA 1980); see also David v. Sun Fed’l Sav. & Loan Ass’n, 461 So.2d 93, 96 (Fla.1984), the summary judgment entered below in its favor is affirmed.
SHEPHERD, J., and SCHWARTZ, Senior Judge, concur.